 DECISIONS OF NATIONAL LABOR RELATIONS BOARD152M K Laboratories, Inc. and Jeanette Medina. Case39-CA-55April 14, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 12, 1981, Administrative Law JudgeHenry L. Jalette issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief. Respondentfiled exceptions and a supporting brief as well as abrief in support of the remainder of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found, inter alia,that the evidence was insufficient to sustain the al-legations that Respondent violated Section 8(a)(3)by discharging employee Jeanette Medina becauseof her union activities and Section 8(a)(5) by refus-ing to meet with the certified bargaining repre-sentative of its employees unless Medina ceasedacting as its designated agent. Accordingly, theAdministrative Law Judge recommended that thecomplaint as to these two allegations be dismissed.The General Counsel has filed exceptions to theabove findings which, for reasons hereinafter setforth, we find meritorious.I. THE DISCHARGE OF EMPLOYEE MEDINAThe Administrative Law Judge held that Re-spondent lawfully discharged Medina for chronicand excessive absenteeism. He found no evidence'We agree with the Administrative Law Judge that Respondent vio-lated Sec. 8(aXl) of the Act on February 13, 1980, by refusing to permitemployees Margaret Scibek and Carol Jablonski to attend an unemploy-ment compensation hearing involving Jeanette Medina and by threateningthem with discipline without having a business justification for the refus-al. Respondent excepts to the Administrative Law Judge's finding thatManager of Employee Relations Lawrence Healy failed to check withProduction Manager Chester Trzaski as to whether Scibek and Jablonskiwere needed on the production line that day. The record reveals, as con-tended by Respondent, that Healy thought he had had a brief telephoneconversation with Trzaski before denying the two employees permissionto leave for the hearing. However, as noted by the General Counsel, theexistence of this conversation was not corroborated by Trzaski who didtestify. Further, Healy did not testify as to what Trzaski may have toldhim concerning production needs that day. Thus, since the record doesnot contain evidence that Respondent did, in fact, have a legitimate busi-ness reason for denying the employees' request to attend the hearing, weaffirm the Administrative Law Judge's finding of the 8(aXI) violations.261 NLRB No. 21that Medina's elevation, just prior to the discharge,from the position of departmental steward to thatof chief steward was of any "concern" to Respond-ent. He further found that neither the hostile reac-tions of two management officials to her efforts assteward nor Respondent's refusal to permit twoemployees to attend Medina's unemployment com-pensation hearing constituted animus directed atemployees exercising their Section 7 rights.We disagree with the Administrative LawJudge's conclusion that the discharge did not vio-late Section 8(a)(3) of the Act. The circumstancesof the discharge as to timing, animus, and disparatetreatment fully warrant the inference that Respond-ent, who unquestionably knew both of Medina'spast union activity as steward and of the increasedcontractual authority she would have possessed aschief steward, discharged her for reasons pro-scribed by the Act.As described more fully by the AdministrativeLaw Judge, Medina was an assertive advocate ofemployee concerns about working conditions onthe production line from at least the date of herelection as steward in April 1979 until her dis-charge on December 9, 1979. According to the un-disputed testimony of employee witnesses, previousstewards had not been nearly as active as Medina.Her complaints to management concerning produc-tion line staffing, line speeds, and adherence to con-tractual provisions concerning work assignmentsincurred Foreman Prendergast's ire on several oc-casions and Vice President Ferrante's once.2Medina was discharged after her election as chiefsteward and just before she was installed in thatoffice. Contrary to the findings of the Administra-tive Law Judge, the collective-bargaining agree-ment in evidence shows that the chief steward's re-sponsibilities and authority exceeded that of a de-partmental steward, particularly in the area ofgrievance handling beyond the first stage.There is no dispute that Medina's activities assteward were protected under the Act. Respondentdenies, however, that any part of its reason for dis-charging Medina was related to either her activitiesas steward or any concern about how she mightexercise her additional authority as chief steward.Respondent asserts that its sole reason for discharg-ing Medina was her deficient attendance record.The timing of the discharge, first of all, consti-tutes probative evidence of Respondent's unlawfulmotive. As noted, Respondent's officials were oftenangered by Medina's protected efforts on behalf ofI For example, Medina, unlike her predecessors, actually checked thetiming of the line on several occasions and once shut it down because ofa safety problem involving broken glass after the foreman said he did nothave time to correct it. M K LABORATORIES, INC.the production line employees. Because the dis-charge occurred just before Medina would havebeen able to exercise enhanced authority over con-tract enforcement matters, we infer that while Re-spondent had demonstrated a willingness to toler-ate Medina as steward, despite her absenteeism, theimminent prospect of her new union office precipi-tated the discharge.The Administrative Law Judge found Respond-ent's denial of permission to two employees toattend Medina's unemployment compensation hear-ing, coupled with a threat of discipline,3to be aviolation of Section 8(a)(1). However, for purposesof ruling on the 8(a)3) allegations, he character-ized the 8(a)() violation not as union animus butrather as only a "misconception of the statutoryrights of employees." We disagree. The Board hasviewed independent 8(a)(1) violations such as theseas relevant grounds for imputing union animus to arespondent. See Haynes Industries, Inc., 232 NLRB1092 (1977), and Penasquitos Village, Inc.; Penasqui-tos Gardens, Inc.; Penasquitos Hills, Inc.; and SanDiego Leisure Life Village, 217 NLRB 878 (1975).Finally, we come to the issue of Respondent's as-serted ground for the discharge-the attendancerecord of Medina. The General Counsel does notdispute the record as presented by Respondent butdoes argue that Medina was subjected to disparatetreatment with respect to the discipline meted outto employees with similarly bad attendancerecords.Respondent's policy concerning absenteeism pro-vides that each employee absent in excess of 10percent in any one quarter is counseled during thesucceeding quarter. For each quarter thereafter inwhich an employee exceeds the 10-percent level heor she is subject to progressively more severe disci-pline beginning with a written warning and pro-ceeding through suspension ultimately to discharge.Respondent concedes that the quarterly reportsserve only as a guide to management officials and,in fact, that absenteeism data is often reviewed anddisciplinary decisions made more frequently thanon a quarterly basis.As found by the Administrative Law Judge,however, discipline was not automatically imposedin each case surfaced by the quarterly reports. Em-ployee Relations Manager Healy exercised consid-erable discretion in evaluating each case. He con-sidered factors, in addition to the raw data, such aslength of service, reasons for the absences, lengthof each absence, frequency, and departmental man-power needs. These criteria and their relativeweights were apparently not made explicit or codi-fied at any time into a rule made known to the em-'See fn. I. supr.ployees or the Union. Only after the initial disci-plinary actions were taken was the Union even in-formed that there was a general policy of progres-sive discipline for continued quarterly absenteeismrates over 10 percent.We find that the discharge of Medina constituteddisparate treatment by Respondent. This is clearwhen the degree of discipline accorded her is com-pared with that received by other employees withsimilarly severe attendance problems. First, Re-spondent's personnel records show that four em-ployees had a higher rate of absenteeism in 1979than did Medina. However, two of them, Reyesand Boileau, received no discipline at all and threeof them, Boileau, Pierce, and Croteau, were even-tually "counseled into resignation" by Respondent.'4Such resignations clearly provide an advantage inseeking new employment to those employees overan employee like Medina who is discharged out-right. Medina alone among those employees withpoor attendance records was not given this face-saving opportunity.Further, no employee other than Medina hasbeen discharged for absenteeism alone since Re-spondent instituted its 10-percent-per-quarter rule.Though Respondent contends that O'Neil andGerard were discharged under the rule along withMedina, Healy testified that O'Neil's discharge wasalso based on her problems with alcoholism anddisruptive behavior in the workplace and thatGerard, unlike Medina, combined his high absen-teeism with frequent tardiness and failure to evencall in when absent.As summarized by the Administrative LawJudge, Healy offered extenuating circumstances as-sociated with poor attendance records of severalemployees as his reasons for having imposed disci-pline less severe than the discharge given Medina.Healy did not evaluate the reasons for Medina's ab-sences, particularly the medical ones, as he had forothers such as Croteau, Olszewski, and Szamotula.5In conclusion, we find that Respondent, throughthe inconsistent application of its vague and impre-cise absenteeism rule, treated Medina, the employeemost active in attempting to enforce the collective-bargaining agreement on behalf of the Union, moreharshly than employees with similarly bad records.The reason advanced for the discharge was, in ourview, pretextual. In light of that, as well as thetiming of the discharge and Respondent's union'The Administrative Law Judge found only that Croteau had re-signed. Healy testified, however, that Croteau had been counseled intoresignation.' Healy testified that, since in Medina's case his concern was only forfrequency of absence and "prognosis for improvement," the evaluation ofher absences "as illness or not illness was really irrelevant."153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanimus, we find that the discharge was for a dis-criminatory reason and violated Section 8(a)(3) ofthe Act.II. RESPONDENT'S REFUSAL TO RECOGNIZEMEDINA AS CHIEF STEWARDMedina filed a grievance over her December 7,1979, discharge which went to a third-step hearingon December 13. At the outset of the hearing,Medina identified herself as both the grievant andthe chief steward. Ferrante told her that, since shewas no longer an employee, Respondent would notrecognize her as the chief steward.The Administrative Law Judge dismissed the al-legation that the refusal to acknowledge Medina'srepresentative status was a violation of Section8(a)(5) of the Act. He did so because the grievancehearing was in fact held with Medina in attend-ance. This conclusion was reached in spite of hisfinding that the Union had a right to have anyoneit wished act as chief steward and that it had notwaived that right.Respondent contends that the contractual refer-ences to the position of steward combined with thepast practices of the parties indicate that a nonem-ployee cannot serve as a steward. Since, Respond-ent argues, Medina's discharge was lawful, any re-fusal to recognize her as chief steward is alsolawful.We disagree with the Administrative Law Judgeand find that Respondent violated Section 8(a)(5).Regardless of the merits of Respondent's interpre-tation of the contractual provisions as to stewards,we find that Respondent "acted at its peril" inclaiming that Medina could no longer act as chiefsteward following her discharge. Gates Rubber,Inc., 199 NLRB 739 (1972). Since we have foundthat Medina's discharge was violative of the Act, itfollows that she retained at all times her status asan employee and therefore Respondent was obli-gated to recognize her as the Union's chief stewardat her own grievance hearing. Respondent's refusalto do so constituted a refusal to bargain collective-ly with the representative of its employees in viola-tion of Section 8(a)(5) of the Act.THE AMENDED REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section8(a)(X), (3), and (5) of the Act, it is necessary toaugment the 8(a)(1) remedy recommended by theAdministrative Law Judge in order to effectuatefully the purposes of the Act.We shall additionally order Respondent to ceaseand desist from engaging in the unfair labor prac-tices found herein and to reinstate Jeanette Medinato her former job or, if such job no longer exists,to a substantially equivalent position, without prej-udice to her seniority or other rights and privilegespreviously enjoyed, and we shall order Respondentto make Medina whole for any loss of earnings shemay have suffered because of the discriminationpracticed against her by payment to her of a sumequal to that she normally would have earned fromthe date of the discrimination to the date Respond-ent offers her reinstatement, less her net earningsduring that period. Backpay shall be computed inthe manner set forth in F. W Woolworth Company,90 NLRB 289 (1950), with interest as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).6AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusions of Law4 and 5:"4. Respondent violated Section 8(a)(3) and (1)of the Act by discharging Jeanette Medina on De-cember 7, 1979."5. Respondent violated Section 8(a)(5) and (1)of the Act by refusing, on December 13, 1979, torecognize Jeanette Medina as chief steward of theabove-named Union."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,M K Laboratories, Inc., Fairfield, Connecticut, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to grant employees time off toattend an unemployment compensation hearing of afellow employee and threatening employees withdisciplinary action if they take time off where thereis no business justification for the refusal.(b) Refusing to recognize the chief steward ofthe Union as the bargaining representative of itsemployees.(c) Discharging or otherwise discriminatingagainst any employee for the purpose of discourag-ing employees from engaging in union activity.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer Jeanette Medina immediate and full re-instatement to her former job or, if that job noI See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.154 M K LABORATORIES, INC.longer exists, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges previously enjoyed, and make herwhole for any loss of pay which she may have in-curred by reason of Respondent's discriminationagainst her in the manner described in "TheAmended Remedy" section of this Decision.(b) Upon request, recognize for collective-bar-gaining purposes the Union's chosen representa-tives, including Jeanette Medina as chief steward.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Fairfield, Connecticut, plant copiesof the attached notice marked "Appendix."7Copiesof said notice, on forms provided by the Officer-in-Charge for Subregion 39, after being duly signedby Respondent's representative, shall be posted byit immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places whereposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Officer-in-Charge for Subregion39, in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER ZIMMERMAN, concurringsin part and dis-senting in part:Contrary to my colleagues, I agree with the Ad-ministrative Law Judge's finding that Respondentdid not unlawfully discharge employee Medina be-cause she had been elevated from steward to chiefsteward. I am not persuaded by my colleagues' ar-gument that she was disparately treated when shewas discharged in accordance with Respondent'spolicy concerning employees whose quarterly ab-sentee rate exceeded 10 percent. The evidence isinsufficient to show that Medina was singled out tobe discharged. I agree with the AdministrativeLaw Judge's finding that Respondent has profferedplausible reasons why other employees with high' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."' I concur with my colleagues' finding that Respondent violated Sec.8(aXl) by refusing to permit two employees to attend Medina's unem-ployment compensation hearing.absentee rates had not been discharged.9Inasmuchas even the majority concedes that Respondent hadshown a willingness to tolerate Medina's activistrole as steward, I find no basis for inferring thatRespondent would not tolerate her as chief ste-ward. The majority's conclusion that her continuedpresence as an employee became intolerable to Re-spondent as chief steward, because she would havehad increased responsibility and contractual author-ity, is based on pure speculation.Finally, I conclude that Respondent's refusal topermit two employees to attend Medina's unem-ployment compensation hearing is insufficient toshow a discriminatory motive behind her dis-charge. Whatever element of animus may be readinto this refusal, it cannot reasonably be extendedto a period before the unemployment compensationhearing. Respondent's reason for denying permis-sion to these employees may just as well have beento protect what it perceived to be its interests inthat hearing. In any event, I view the Administra-tive Law Judge's conclusion that the refusal wasdue to Respondent's misconception of the employ-ees' statutory rights to be a reasonable one underthe circumstances of this case. Accordingly, Iwould dismiss the allegation of the complaint rela-tive to Medina's discharge.Since I conclude that Medina's discharge wasnot unlawful, I would also dismiss the 8(aX)(S) alle-gation based on Respondent's refusal to recognizeMedina as chief steward at her grievance hearing.She was not an employee at the time, and I wouldtherefore find merit in Respondent's assertion thatshe had lost the right to hold that position underthe terms of the contract. Assuming arguendo,however, that she had the right to act as chief ste-ward at her grievance meeting, I agree with theAdministrative Law Judge that the issue is too in-consequential under the circumstances to warrantfinding a violation.' In finding disparate treatment the majority notes Respondent gaveother employees facing discharge the opportunity to resign, and thatothers who were discharged were not terminated for absenteeism alone.Such distinctions are insufficient to establish the unlawful inferencedrawn by my colleague. With respect to the employees who resigned,the record does not show why they were counseled to resign and Medinawas not. A possible reason for the difference was that Respondent mighthave believed that such counseling would have been futile in Medina'scase. As for the employees who were discharged because of more thanone reason, I fail to see how this shows disparate treatment155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to grant time off toemployees to attend unemployment compensa-tion hearings of fellow employees, nor threat-en employees with disciplinary action if theytake time off, where there is no business justifi-cation for our refusal.WE WILL NOT refuse to recognize JeanetteMedina as the chief steward of Local 263, In-ternational Chemical Workers Union.WE WILL NOT discharge or otherwise dis-criminate against employees for the purpose ofdiscouraging them from engaging in union ac-tivity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL, upon request, recognize JeanetteMedina as the chief steward of Local 263, In-ternational Chemical Workers Union.WE WILL offer Jeanette Medina immediateand full reinstatement to her former job or, ifsuch job no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or other rights and privileges previ-ously enjoyed, and WE WILL make her wholefor any loss of earnings suffered by reason ofher unlawful discharge, with interest.M K LABORATORIES, INC.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: Thisproceeding involves allegations that the above-namedRespondent violated Section 8(aXl) of the Act by deny-ing employees permission to leave work to attend the un-employment compensation hearing of a fellow employee,Section 8(aXl) and (3) of the Act by discharging Jean-ette Medina, the Charging Party, and Section 8(aXl) and(5) of the Act by refusing to meet with the InternationalChemical Workers Union, Local 263, the certified bar-gaining representative of its employees, unless JeanetteMedina ceased to act as the Union's designated agent.The proceeding was initiated by a charge filed byMedina on November 20, 1979. The charge was amend-ed on January 16, 1980, and complaint issued on Febru-ary 29, 1980. On June 17, 1980, Medina filed a secondamended charge and on June 20, 1980, an amendment tothe complaint was issued. On June 23 and 24, 1980, hear-ing was held in Bridgeport, Connecticut.Upon the entire record, including my observation ofthe witnesses, and after consideration of the briefs of theparties, I hereby make the following:FINDINGS OF FACTI. THE FACTSRespondent, a Connecticut corporation, has an officeand place of business in Fairfield, Connecticut, where itis engaged in the manufacture and sale of pharmaceuti-cals, health and beauty aids, and related products.' Since1945, the Union has been the certified representative ofRespondent's employees in a production and mainte-nance unit.Jeanette Medina was employed by Respondent inMarch 1976. At the time herein relevant, she was em-ployed as a molder in the wet line and finishing depart-ment. In the spring of 1979, Medina was appointed ste-ward in her department. According to Medina, nearlyevery day during the summer of 1979 she had to ap-proach supervision in her capacity as steward to com-plain about understaffing on the production line. Sheoften timed lines and on one occasion stopped a line be-cause the bottles that were being filled were breaking.She complained that bottles that were being supplied tothe line were being delivered packed upside down in-creasing the work of the line workers. She insisted oncompliance with an agreement between the Union andthe Company that line workers temporarily sent to an-other department when their line was down wouldreturn to that line when it was reactivated. She insistedthat when there was no work in an employee's presentjob the employee be assigned work in her original classi-fication.According to Medina, several times Foreman RayPrendergast called her a pain in the ass. On one occasionshe had asked that another employee be added to a linebecause the product kept piling up. Vice President ofOperations John Ferrante did not agree and, at onepoint, when she had asked that the line be held up, hetold Foreman Prendergast to "get her the hell off theline."In November, Medina was elected chief stewardess.On December 16, 1977, Medina had received a writtenwarning for unsatisfactory attendance that calendar year.A grievance was filed in protest thereof on the groundher absences were due to medical problems. The griev-ance was denied.On October 18, 1978, Medina had received anotherwritten warning for absenteeism and early departures.'Jurisdiction is not in issue. Respondent admits it meets the Board'sS50,00 direct outflow standard for the assertion of jurisdiction.156 M K LABORATORIES, INC.On May 15, 1979, Medina received a 3-day suspensionfor absenteeism. A grievance was filed over the suspen-sion. The grievance was denied.On December 7, 1979, Medina was discharged for ab-senteeism.On December 11, 1979, she filed a grievance claimingher absenteeism was used as a pretext to discharge herbecause of her activities on behalf of the Union, in par-ticular, her election as chief stewardess.On December 13, 1979, a grievance meeting was held.At this meeting the participants were asked to identifythemselves and to indicate the reason for their beingthere. Medina identified herself not only as the aggrievedemployee, but as chief stewardess. Ferrante told her hewould not recognize her as chief stewardess because shewas no longer an employee. The matter was discussedback and forth to the point that the union representativestold the Company they would not proceed with themeeting, but proceed to an NLRB hearing. According toMargaret Scibek, at that point Respondent agreed tohold the meeting with Medina present, but Scibek, whowas present as stewardess and spokesperson for Medina,testified she did not know whether in doing so Respond-ent was recognizing Medina as chief stewardess. Themeeting was held and Medina's discharge was discussed.On February 13, stewardess Scibek and Acting Presi-dent Carol Jablonski requested permission to leave workto attend an unemployment compensation hearing in-volving Medina. Lawrence Healy, manager of employeerelations, denied their request on the ground he neededthem on the line. He told them if they left they wouldface disciplinary action. They remained at work.II. ANALYSIS AND CONCLUSIONSA. The Discharge of MedinaThe activities of Medina as union steward have beendescribed briefly above and there is no contention herethat such activities were not protected. The issue iswhether Respondent was motivated by such activities indischarging her. I conclude that the General Counsel hasfailed to make a prima facie showing sufficient to supportthe inference that Medina's activities as steward, or herelection as chief steward, motivated Respondent in dis-charging her.The asserted reason for Medina's discharge is chronicand excessive absenteeism. The facts relative to such ab-senteeism are not in dispute; rather, the General Counselcontends that Medina was treated differently from otheremployees with similar absentee records and that suchdisparate treatment supports an inference of unlawfulmotivation.Since the fall of 1977, Respondent had generated quar-terly absentee reports as an aid to control absenteeism.Listed on such reports were all employees with absenteerates in excess of 10 percent of the worktime during thequarter. Such employees were subject to progressive dis-cipline beginning with counseling (not itself regarded asdiscipline), written warnings, suspension, and ending, ifnot corrected, with discharge. However, the policy inthis regard was not rigidly applied. According to Law-rence Healy, manager of employee relations and the indi-vidual who administered the policy, application of thepolicy took into consideration individual cases and in-volved the exercise of discretion. For example, Healyconsidered factors such as length of service, reason forthe absence, whether they were of long or short dura-tion, and their frequency.According to Production Manager Chester Trazski, onDecember 5, 1979, after a production meeting, he askedHealy what he was going to do about absenteeism. Healytestified that he sat down and reviewed the records at hisdisposal for all employees and on the basis of suchreview decided to discharge Medina. As noted earlier,Medina had received two written warnings and a 3-daysuspension because of her absenteeism. According toHealy, his review of Medina's record revealed that herabsences were frequent and sporadic and relatively una-bated since her suspension. He noted that her absenceshad occurred frequently on Mondays and Fridays andbefore holidays. He concluded that there was no likeli-hood of her improvement and that she should be dis-charged.As noted earlier, there is no dispute about Medina'sabsences. The General Counsel contends that the recordshows disparate treatment of Medina. To begin with, theGeneral Counsel adverts to the fact that the principal ab-sence of Medina in the period after her suspension wasan absence of 10 days for illness for which she was com-pensated under Respondent's insurance program. As Iunderstand Respondent, however, this circumstance didnot enter into its decision. What mattered was the fre-quency of the absences and their causes. In Medina'scase, it was never a single cause (e.g., broken arm), but avariety of illnesses such as viral infections or gastro-intes-tinal disorders. Her 10-day absence in October was dueto an illness of that type with symptoms of sore throat,nausea, and weakness, the very type of illness for whichthere is no guarantee against recurrence. As I understandHealy's testimony, this was precisely the reasoningbehind his decision.The record indicates that three other employees hadbeen suspended with Medina in May whose absenteeismhad continued to a degree but who were not discharged.Helen Dunham, for example, had been absent 10 dayssince her suspension. Healy did not discharge her be-cause he viewed her record as a slight improvement andshe had been employed 15 years. Diane Frisbie hadshown significant improvement (5 days absent since hersuspension). Lucille Szamotula's attendance was a littlebit better since her suspension so that Healy saw a glim-mer of improvement. Furthermore, he believed that thereasons for her illness (not specified in the record) war-ranted her 10 absences, and her overall record was notas chronically bad nor for as long as Medina's. (G.C.Exh. 9(a) through (d) supports such assessment.)The General Counsel adverts to the attendancerecords of other employees in support of her contentionof disparate enforcement of the absentee policy. Thus,Diane Croteau is shown to have been absent well inexcess of 10 percent in every quarter of 1979, yet she re-ceived no discipline until November 27, 1979, when shereceived a written warning. The record reveals, howev-157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDer, that Croteau's absenteeism had not exceeded 10 per-cent in prior years, except 1977 when it was 11 percent(Medina's was 23 percent that year). Healy said she hadsevere allergy and emotional problems. In any event,Croteau had resigned on December 4, prior to the deci-sion to discharge Medina.Barbara Olszewski also had an absentee record inexcess of 10 percent and was not discharged. However,such a high degree of absenteeism was limited to 1979and Healy testified a couple of things had taken place inher life which caused her absenteeism.Damares Reyes had a bad attendance record and wasnot discharged. According to Healy, her absences wererelated to a workmen's compensation issue then pending.Michael Boileau had a poor attendance record andwas not disciplined. According to Healy, Boileau had achronic illness (Chrom's disease). Moreover, he was em-ployed in shipping and receiving and his absences didnot impact on production the way the absences of wetline employees did.Vivian Podpolucha had been counseled about attend-ance in 1978, had received a written warning in May1979, and had not shown any significant improvement asof December. Yet, she was not discharged. Healy had noexplanation.In short, except in Podpolucha's case, Healy offeredan explanation for the treatment accorded each employeewhich on its face was plausible. If his testimony is cred-ited, even with Podpolucha's case unexplained, the con-tention of disparate enforcement is shown to lack anysubstance. I credit Healy. I recognize that the judgmentshe made were not in all cases measurable, but his expla-nations of them were plausible.Rejection of this contention of disparate treatmentweakens considerably the allegation of unlawful motiva-tion in Medina's discharge. Of course, there are othercircumstances to be considered such as timing andanimus. Insofar as timing is concerned, it appears, ac-cording to the General Counsel's theory, the catalystwas Medina's election to the position of chief steward.However, there is not a scintilla of evidence that this cir-cumstance was a matter of concern for Respondent. Nordoes the record disclose that the chief steward could bemore of a pain to Respondent than a steward.What of animus? There is the evidence of ForemanPrendergast's observations that Medina was a pain. Thisproves little, especially when the record fails to disclosethat Prendergast played any part in the decision to dis-charge Medina. There is the evidence that on one occa-sion Vice President Ferrante told a supervisor to getMedina "the hell off" the production line. I do not knowwhat that proves except that he was irritated perhapsangry, because she was disrupting production. There isno indication he, or anyone else, ever spoke to Medina,much less admonished her, about the incident.More troubling than the foregoing is Respondent'sconduct after Medina's discharge in objecting to meetingwith her as chief steward and in denying permission toMargaret Scibek and Carol Jablinski to attend Medina'sunemployment compensation hearing. In my judgment,such conduct represented a misconception of the statu-tory rights of employees rather than an animus towardemployees for exercising Section 7 rights.In short, I do not deem the circumstances of the casediscussed above sufficient to overcome Medina's recordof absenteeism. Accordingly, I shall recommend dismiss-al of the allegation of the complaint relative to her dis-charge.B. The Refusal To BargainThe complaint alleges that since on or about Decem-ber 13, 1979, Respondent has failed and refused to meetand bargain with the Union as the exclusive collective-bargaining representative of its employees unless anduntil Jeanette Medina ceased to act as the Union's desig-nated agent for such purposes. As drafted, the complaintallegation has no merit. Except for the incident of thegrievance meeting on December 13, there is no evidencethat Respondent has refused to meet with the Unionunless and until Medina ceased to act as the Union's des-ignated agent.The only issue, therefore, is whether Respondent vio-lated Section 8(a)(5) and (1) of the Act by its conduct onDecember 13. In my judgment, the issue is of too littlemoment to receive extensive analysis. I conclude that theUnion had the right to have anyone it chose to act aschief steward and that it did not waive that right. How-ever, inasmuch as the meeting of December 13 was infact held between Respondent and the Union and thatMedina was present, whether as grievant or chief stew-ardess is unclear, a finding that Respondent violated theAct by its objections to her presence as chief stewardessis not warranted.C. The Refusal To Grant Time Off From Work toEmployees To Attend an UnemploymentCompensation HearingIt is clear that employees, acting in concert, have aright under Section 7 of the Act to attend unemploymentcompensation hearings involving the discharge of afellow employee. Supreme Optical Company, Inc., 235NLRB 1432 (1978). It is equally clear that this is not anabsolute right, but is rather a right to be balanced againstthe employer's interest in efficiently operating his busi-ness. Supreme Optical Company, Inc., supra, footnote 9. Inthe instant case, Respondent offered no evidence that itsrefusal of permission to Scibek and Jablonski was attrib-utable to business considerations. It is true that in refus-ing them permission Healy asserted that they wereneeded for production; however, this was not shown tobe the fact. As a matter of fact, Healy is not involved inproduction and there is no showing that he had the fain-test idea what the production needs were that day. It isclear that he did not even bother to check. In these cir-cumstances, the mere assertion of production needs asthe basis of the refusal is insufficient to warrant depriv-ing employees the Section 7 right to attend the unem-ployment compensation hearing in aid of Medina. Ac-cordingly, I find that Respondent violated Section 8(aXl)of the Act by refusing to grant permission to Scibek andJablonski to attend the unemployment compensationhearing. I also find that Healy's remarks relative to disci-158 M K LABORATORIES, INC.pline if they went to the hearing constituted unlawfulthreats.THE REMEDYHaving found that Respondent unlawfully denied em-ployees time off to attend an unemployment compensa-tion hearing on behalf of a fellow employee and threat-ened employees with disciplinary action, I shall recom-mend that Respondent cease and desist from such con-duct and that it take certain affirmative action designedto effectuate the policies of the Act.CONCLUSIONS OF LAW1. M K Laboratories, Incorporated, is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. International Chemical Workers Union, Local 263,is a labor organization within the meaning of Section2(5) of the Act.3. By refusing to grant employees time off to attend anunemployment compensation hearing on behalf of afellow employee and threatening them with discipline ifthey took time off, where there was no business justifica-tion for the refusal, Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSections 8(a)(X) and 2(6) and (7) of the Act.4. The General Counsel has failed to make a primafacie showing that the discharge of Jeanette Medina wasmotivated by her protected activities.5. The General Counsel has failed to adduce evidencesufficient to warrant a finding that Respondent has re-fused to meet and bargain with the Union unless anduntil Jeanette Medina ceased to act as the Union's desig-nated agent.[Recommended Order omitted from publication.]159